zDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This action is issued in response to the Patent Application filed on October 31, 2019.  Claims 1-20 are currently pending and have been fully examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-3 and 4-11 and 12-17 are respectively directed to a server, a node and a server (product), and claims 18-20 are directed to a method (process). Therefore, these claims fall within the four statutory categories of invention.
Claims 1-20 are directed to the abstract idea of determining physical location based on address data, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to determining physical location based on address data. Specifically, claims 12 and 18 which encompass the subject matter of claims 1 and 4 combined, recite receiving at a node, at least one indication of a transaction, recording a time at which the indication of the transaction was received, and recording a unique identifier of the peer from which the indication of the transaction was received. The claim further recites receiving, from each node a timestamp representing the recorded time at which the earliest indication of the transaction was received at the node, and a unique identifier of the peer of the node from which the earliest  indication of the transaction was received, based on the plurality of timestamps received, identify one of the peers as a most likely originator of the transaction, and map the unique identifier of the most likely originator peer to a geographic area, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for determining a physical location based on address data. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a peer-to-peer mesh network of geographically distributed cryptocurrency nodes, a gossip protocol, and a server, merely use a plurality of computers as tools to perform the abstract idea. The use of a peer-to-peer mesh network of geographically distributed cryptocurrency nodes, a gossip protocol, a processor, and a server, as tools to implement the abstract idea, does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of a peer-to-peer mesh network of geographically distributed cryptocurrency nodes, a gossip protocol, and a server to perform the steps amounts to no more than using computing devices or processors to automate and/or implement the abstract idea of determining a geographical location based on address data.
As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of maintaining a transaction sequence.
Dependent claim 2 describes the unique identifier. Dependent claim 3 describes mapping the address. Dependent claim 5 describes sending the recorded time and the unique identifier to the server. Claim 6 recites measuring a latency and adjusting the recorded time based on the latency. Claim 7 recites receiving a connection request, ascertain geographic location from the request, and accepting the request based on the location. Claim 8 describes the geographic location. Claim 9 describes a processor. Claim 109 describes the cryptocurrency. Claim 11 describes a system clock. Claims 13 and 19 describe selecting the earliest received transaction based on the time. Claims 14-15 and 20 describe peers and selecting the peers by time and a weight factor. Claim 16 describes system clock. Claim 17 describes peers. 
The use of a processor, cryptocurrency nodes, as tools to implement the abstract idea, does not integrate the abstract idea into a practical application. Therefore, while dependent claims, which represent additional language, slightly modify the analysis provided with respect to independent claims 1, 4, 12 and 18, these additional elements/functions are insufficient to render the dependent claims eligible. Therefore, these dependent claims are also ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 4, 12, and 18 the claim recites “the first indication.” There is insufficient antecedent basis for this limitation in the claims.
Dependent claims 5-11, 13-17 and 19-20 are rejected for incorporating the limitations of claims 4, 12 and 18.
With respect to claim 10, the claims recite: “wherein the cryptocurrency is Bitcoin and wherein the cryptocurrency node comprises a computing device executing Bitcoin daemon software” Here, as discussed in MPEP 2173.05(u), the trademark “Bitcoin” is used in a claim as a limitation to identify or describe a particular material or product (the “cryptocurrency node”) and the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product, but is used as an identification of a source or origin, in this case the company that provides a node for a transaction. Thus, the use of “Bitcoin” in the claim to identify or describe a material or product not only renders the claim indefinite, but also constitutes an improper use of the trademark or trade name. 
Additionally, neither the claim nor the Specification define a “Bitcoin node” This makes the scope of the claim indefinite because it is not clear what a “bitcoin node” is and how it is determined whether a transaction is a “bitcoin transaction” or not. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1-2, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Patent Publication No. 2018/0019867),  in view of Zaidi et al. (US Patent Publication No. 2017/0012814), further in view of Herlihy et al. (US Patent publication No. 2017/0236120)
With respect to claim 1, Davis et al. teach:
a network interface controller for communicating with a plurality of geographically distributed cryptocurrency nodes forming part of the … network of cryptocurrency nodes; (FIG. 1, [0016], [0018]-[0020])
a processor, in communication with the network interface controller, operable to: ([0018]-[0020])
receive, from each cryptocurrency node of the plurality of geographically distributed cryptocurrency nodes: ([0043]-[0044], [0047])
a timestamp representing the recorded time at which the earliest indication of the cryptocurrency transaction was received at the cryptocurrency node; (([0043]-[0045], [0047])
a unique identifier of the peer of the cryptocurrency node from which the earliest  indication of the cryptocurrency transaction was received; ([0043]-[0045], [0047])
Davis et al. do not explicitly teach:
P2P mesh network
transaction conveyed using a gossip protocol;
based on the plurality of timestamps received from the respective plurality of geographically distributed cryptocurrency nodes, identify one of the peers as a most likely originator of the cryptocurrency transaction; and 
map the unique identifier of the most likely originator peer to a geographic area. 
	However, Zaidi et al. teach:
based on the plurality of timestamps received from the respective plurality of geographically distributed cryptocurrency nodes, identify one of the peers as a most likely originator of the cryptocurrency transaction; (FIG. 3, [0089]-[0092])
map the unique identifier of the most likely originator peer to a geographic area. ([0104])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block generating method of Davis et al. where each node stores transaction data including a timestamp and sender identifier, and sends the transaction data to a server, with the transaction tracking of Zaidi et al., in order to track a transaction to its originator node using the stored transaction data. (Zaidi et al.: Abstract, [0052])
Davis et al. and Zaidi et al. do not explicitly teach: 
P2P mesh network 
transaction conveyed using a gossip protocol;
	However, Herlihy et al. teach:
P2P mesh network ([0036], [0046])
transaction conveyed using a gossip protocol ([0036], [0046])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain system of Davis et al. and Zaidi et al. with transaction tracking capability, with the peer-to-peer network of Herlihy et al. where transactions are conveyed by Gossip protocol, in order to track transactions in a peer-to-peer ledger and improve accountability of the network transactions. (Herlihy et al.: Abstract, [0005]-[0007])
With respect to claim 2, Davis et al., Zaidi et al., and Herlihy et al. teach the limitations of claim 1.
Moreover, Zaidi et al. teach:
wherein the unique identifier of the most likely originator peer is an Internet Protocol (IP) address of the peer. ([0052])
With respect to claims 12 and 18, Davis et al. teach:
a plurality of geographically distributed cryptocurrency nodes forming part of the … network, each of the cryptocurrency nodes of the plurality operable to: (FIG. 1, [0016], [0018])
receive, from at least one peer of the cryptocurrency node within the … network, at least one indication of the cryptocurrency transaction…(FIG. 3, [0043]-[0044])
record a time at which the first indication of the cryptocurrency transaction was received at the cryptocurrency node; ([0023], [0044]-[0045])
record a unique identifier of the peer from which the first indication of the cryptocurrency transaction was received at the cryptocurrency node; ([0024], [0043]-[0045]) 
a server, in communication with each of the geographically distributed cryptocurrency nodes, operable to: ( [0018]-[0020])
receive, from each cryptocurrency node of the plurality of geographically distributed cryptocurrency nodes: ([0043]-[0044], [0047])
a timestamp representing the recorded time at which the earliest indication of the cryptocurrency transaction was received at the cryptocurrency node; (([0043]-[0045], [0047])
a unique identifier of the peer of the cryptocurrency node from which the earliest  indication of the cryptocurrency transaction was received; ([0043]-[0045], [0047])
Davis et al. do not explicitly teach:
P2P mesh network
transaction conveyed using a gossip protocol;
based on the plurality of timestamps received from the respective plurality of geographically distributed cryptocurrency nodes, identify one of the peers as a most likely originator of the cryptocurrency transaction; and 
map the unique identifier of the most likely originator peer to a geographic area. 
	However, Zaidi et al. teach:
based on the plurality of timestamps received from the respective plurality of geographically distributed cryptocurrency nodes, identify one of the peers as a most likely originator of the cryptocurrency transaction; (FIG. 3, [0089]-[0092])
map the unique identifier of the most likely originator peer to a geographic area. ([0104])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block generating method of Davis et al. where each node stores transaction data including a timestamp and sender identifier, and sends the transaction data to a server, with the transaction tracking of Zaidi et al., in order to track a transaction to its originator node using the stored transaction data. (Zaidi et al.: Abstract, [0052])
Davis et al. and Zaidi et al. do not explicitly teach: 
P2P mesh network 
transaction conveyed using a gossip protocol;
	However, Herlihy et al. teach:
P2P mesh network ([0036], [0046])
transaction conveyed using a gossip protocol ([0036], [0046])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain system of Davis et al. and Zaidi et al. with transaction tracking capability, with the peer-to-peer network of Herlihy et al. where transactions are conveyed by Gossip protocol, in order to track transactions in a peer-to-peer ledger and improve accountability of the network transactions. (Herlihy et al.: Abstract, [0005]-[0007])
With respect to claims 13 and 19, Davis et al., Zaidi et al., and Herlihy et al. teach the limitations of claims 12 and 18.
Moreover, Zaidi et al. teach:
based on the timestamps, selecting the peer from which the indication of the cryptocurrency transaction was earliest received. (FIG. 3, [0089]-[0092])
With respect to claim 14, Davis et al., Zaidi et al., and Herlihy et al. teach the limitations of claim 12.
Moreover, Herlihy et al. teach:
wherein at least some of the peers are peered with multiple ones of the geographically distributed cryptocurrency nodes. (FIG. 1, [0072]-[0073])
However, the claim language does not have patentable weight, because whether the peers are peered to multiple other peers or not will not affect the scope of claim 12, from which claim 14 depends.
With respect to claims 15 and 20, Davis et al., Zaidi et al., and Herlihy et al. teach the limitations of claims 14 and 18.
Moreover, Zaidi et al. teach:
based on the timestamps, identifying the N earliest times of receipt of the indication of the cryptocurrency transaction at any of the geographically distributed cryptocurrency nodes, where N is an integer greater than one; ([0052], [0054], [0072], [0084])
selecting the peers from which the indications of the cryptocurrency transaction were received at the identified N earliest times; ([0065])
choosing one of the selected peers based on a weighting scheme that preferentially weights:
peers from which the indication of the cryptocurrency transaction were earlier received over peers from which the indication of the cryptocurrency transaction were later received; (upstream device [0052])
peers from which the indication of the cryptocurrency transaction were received a greater number of the identified N earliest times over peers from which the indication of the cryptocurrency transaction were received a fewer number of the identified N earliest times. (rank a resource based on frequency [0063]-[0066])
With respect to claims 17, Davis et al., Zaidi et al. and Herlihy et al. teach the limitations of claim 12.
Davis et al., Zaidi et al. and Herlihy et al. teach:
wherein none of the peers are peered with multiple ones of the geographically distributed cryptocurrency nodes.
However, the claim language is not given patentable weight, because whether the peers are peered to multiple other peers or not will not affect the scope of claim 12, from which claim 17 depends.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al.,  in view of Zaidi et al. and Herlihy et al., further in view of Urbach et al. (US Patent Publication No. 2017/0230256)
With respect to claim 3, Davis et al., Zaidi et al., and Herlihy et al. teach the limitations of claim 1.
Davis et al., Zaidi et al., and Herlihy et al. do not explicitly teach:
wherein the mapping comprises determining that the IP address of the peer falls within a set of IP addresses known to have been allocated for use in the geographic area. 
However, Urbach et al. teach
wherein the mapping comprises determining that the IP address of the peer falls within a set of IP addresses known to have been allocated for use in the geographic area. ([0013]-[0014], [0030])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block generating method of Davis et al., Zaidi et al. and Herlihy et al., with the Ip address assigned to geographical areas as taught by Urbach et al., to map the IP address to a geographic area. (Urbach et al.: Abstract, [0004])

Claims 4-5, 9, and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., in view of Klotchkov et al. (US Patent Publication No. 2018/0124731)
With respect to claim 4, Davis et al. teach:
a cryptocurrency nodes … (FIG. 1, [0016], [0018])
a system clock, (timestamp [0016])
a processor operable to cause the cryptocurrency node to: ([0060]-[0061]
receive, from at least one peer of the cryptocurrency node within the … network, at least one indication of the cryptocurrency transaction…(FIG. 3, [0043]-[0044])
record a time at which the first indication of the cryptocurrency transaction was received at the cryptocurrency node; ([0023], [0044]-[0045])
record a unique identifier of the peer from which the first indication of the cryptocurrency transaction was received at the cryptocurrency node; ([0024], [0043]-[0045]) 
Davis et al. do not explicitly teach a system clock
However, Klotchkov et al. teach:
a system clock, (FIG. 4, [0027]-[0029])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block generating method of Davis et al., with the system clock of Klotchkov et al., in order to create timestamps. (Klotchkov et al.: Abstract, [0029])
Davis et al. and Klotchkov et al. do not explicitly teach an indication that is conveyed using a gossip protocol. However, the claim recitation does not further limit the scope of the claim, because the way a message is conveyed, does not affect the “receiving” side. 
With respect to claim 5, Davis et al. and Klotchkov et al. teach the limitations of claim 4.
Moreover, Davis et al. teach:
transmit, to a server: 
the recorded time at which the first indication of the cryptocurrency transaction was received at the cryptocurrency node; ([0043]-[0045], [0047]) 
the recorded unique identifier of the peer of the cryptocurrency node from which the first indication of the digital cryptocurrency transaction was received. ([0043]-[0045], [0047])
With respect to claim 9, Davis et al. and Klotchkov et al. teach the limitations of claim 4.
Moreover, Davis et al. teach:
wherein the processor is a multi-core processor. ([0060])
With respect to claims 11, Davis et al. and Klotchkov et al. teach the limitations of claim 4.
Moreover, Klotchkov et al. teach:
wherein the system clock is periodically synchronized with an external reference clock.	(FIG. 4, [0027]-[0029])

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al.,  in view of Klotchkov et al., further in view of Zaidi et al. 
With respect to claim 6, Davis et al. and Klotchkov et al. teach the limitations of claim 5.
Davis et al. and Klotchkov et al. do not explicitly teach:
measure a latency, in the P2P mesh network, between the cryptocurrency node and the peer from which the first indication of the cryptocurrency transaction was received; and 
prior to the transmitting of the recorded time to the server, adjust or augment the recorded time to compensate for the measured latency between the cryptocurrency node and the peer from which the first indication of the cryptocurrency transaction was received. 
However, Zaidi et al. Teach:
measure a latency, in the …network, between the cryptocurrency node and the peer from which the first indication of the cryptocurrency transaction was received; ([0052]-[0056])
prior to the transmitting of the recorded time to the server, adjust or augment the recorded time to compensate for the measured latency between the cryptocurrency node and the peer from which the first indication of the cryptocurrency transaction was received. ([0052]-[0056])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block generating method of Davis et al. and Klotchkov et al. where each node stores transaction data including a timestamp and sender identifier, and sends the transaction data to a server, with the troubleshooting program of Zaidi et al., in order to calculate latency between nodes and adjust timestamps accordingly. (Zaidi et al.: Abstract, [0052])

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al.,  in view of Klotchkov et al, further in view of Forbes et al. (US Patent No. 9,185,206).
With respect to claim 7, Davis et al. and Klotchkov et al. teach the limitations of claim 4.
Davis et al. and Klotchkov et al. do not explicitly teach:
receive a peer connection request from a prospective peer; 
ascertain, from the peer connection request, a geographic location of the prospective peer; and 
accept the peer connection request only if the prospective peer is located within the same geographical area as the cryptocurrency node.
	However, Forbes et al. teach:
receive a peer connection request from a prospective peer; (Col. 12 ll. 33-45, Claim 14)
ascertain, from the peer connection request, a geographic location of the prospective peer; (Col. 12 l. 46-Col. 13 l. 22, Claim 14)
accept the peer connection request only if the prospective peer is located within the same geographical area as the cryptocurrency node. (Col. 10 ll. 53-64, Claim 14)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block generating method of Davis et al. and Klotchkov et al. where each node stores transaction data including a timestamp and sender identifier, and sends the transaction data to a server, with the location based connection of Forbes et al., in order to secure the connection by connecting to peers in known areas. (Forbes al.: Abstract, Col. 3 ll. 8-28)
With respect to claim 8, Davis et al., Klotchkov et al. and Forbes et al. teach the limitations of claim 7.
Davis et al., Klotchkov et al. and Forbes et al. do not explicitly teach:
wherein the geographical area is a country.
However, the claim recitation indicates non-functional descriptive material, and language that indicates non-functional descriptive material does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al.,  in view of Klotchkov et al., further in view of Herlihy et al. 
With respect to claim 10, Davis et al. and Klotchkov et al. teach the limitations of claim 4.
Davis et al. and Klotchkov et al. do not explicitly teach:
wherein the cryptocurrency is Bitcoin and wherein the cryptocurrency node comprises a computing device executing Bitcoin daemon software.	
However, Herlihy et al. teach:
wherein the cryptocurrency is Bitcoin... ([0022]-[0026])
and wherein the cryptocurrency node comprises a computing device executing Bitcoin…software ([0022]-[0026])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block generating method of Davis et al. and Klotchkov et al., with the cryptocurrency type of Herlihy et al., in order to apply the method of Davis et al. on a Bitcoin network. (Herlihy et al.: Abstract, [0006])
Davis et al., Klotchkov et al. and Herlihy et al. do not explicitly teach daemon software. However, daemon software is a known concept in the art and when a computing device executes Bitcoin software, it is obvious that a bitcoin daemon, which is a Bitcoin software, is executed by the device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., in view of Zaidi et al. and Herlihy et al., further in view of Klotchkov et al. 
With respect to claims 16, Davis et al., Zaidi et al. and Herlihy et al. teach the limitations of claim 12.
Davis et al., Zaidi et al. and Herlihy et al. do not explicitly teach:
wherein the system clock is periodically synchronized with an external reference clock.	
However, Klotchkov et al. teach:
wherein the system clock is periodically synchronized with an external reference clock.	(FIG. 4, [0027]-[0029])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block generating method of Davis et al., Zaidi et al. and Herlihy et al., with the clock synchronization of Klotchkov et al., in order to increase accuracy of timestamps. (Klotchkov et al.: Abstract, [0029])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIMA ASGARI/Examiner, Art Unit 3685   

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685